734 N.W.2d 216 (2007)
TRIAL LAWYERS ASSOCIATION OF WAYNE COUNTY JUVENILE COURT; Sue E. Radulovich, P.C.; Sue E. Radulovich, as Next Friend of Nadia E., a Minor; Sue E. Radulovich, as Next Friend of Tommie P., a Minor; Deborah Trent; Deborah Trent, as Next Friend of Tony B., a Minor; Muriel Shillingford; Muriel Shillingford, as Next Friend of Kimberly S., a Minor; Jeremy Brand; Jeremy Brand, as Next Friend of Naomi S., a Minor; Jeremy Brand, as Next Friend of Kyishia R., a Minor; Jeremy Brand, as Next Friend of Terri N., a Minor; Sydney L. Ruby; Sydney L. Ruby, as Next Friend of Clarence S., a Minor; Sydney L. Ruby, as Next Friend of William and Wesley D., Minors; Patrick Devine; Patrick Devine, as Next Friend of Justin S., on behalf of themselves and all others similarly situated, Plaintiffs,
v.
CHIEF JUDGE, THIRD JUDICIAL CIRCUIT COURT, and Third Judicial Circuit Court, Defendants.
Docket No. 133616.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The complaint for superintending control is considered, and relief is DENIED, because the Court is not persuaded that it should grant the requested relief. The motion for appointment of next friends is DENIED as moot.